Case 2:18-cv-08074-CBM-AS Document 79 Filed 11/16/18 Page 1 of 7 Page ID #:597




   1 GLENN D. POMERANTZ (State Bar No. 112503)
     glenn.pomerantz@mto.com
   2 MELINDA E. LEMOINE (State Bar No. 235670)
     melinda.lemoine@mto.com
   3 JORDAN D. SEGALL (State Bar No. 281102)
     jordan.segall@mto.com
   4 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue, Fiftieth Floor
   5 Los Angeles, California 90071-3426
     Telephone: (213) 683-9100
   6 Facsimile: (213) 687-3702
  7 J. MAX ROSEN (State Bar No. 310789)
    max.rosen@mto.com
  8 MUNGER, TOLLES & OLSON LLP
    560 Mission Street
  9 Twenty-Seventh Floor
    San Francisco, California 94105-2907
 10 Telephone: (415) 512-4000
    Facsimile: (415) 512-4077
 11
    Attorneys for Defendants The Walt Disney
 12 Company, et al.
 13                         UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15
 16 ARTHUR LEE ALFRED II, et al.,               Case No. 2:18-cv-08074-CBM-AS
 17
                  Plaintiffs,                   DEFENDANTS’ REQUEST FOR
 18                                             JUDICIAL NOTICE
            vs.
 19
                                                Judge:   Hon. Consuelo B. Marshall
 20 THE WALT DISNEY COMPANY, et                 Date:    January 2, 2019
    al.,                                        Time:    10:00 a.m.
 21
                                                Ctrm:    8B
 22               Defendants.
 23
 24
 25
 26
 27
 28


       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 2:18-cv-08074-CBM-AS Document 79 Filed 11/16/18 Page 2 of 7 Page ID #:598




   1 I.      INTRODUCTION
   2         Defendants ask the Court to consider certain works in deciding Defendants’
   3 Motion to Dismiss Plaintiff’s Complaint. These works may be considered on a
   4 motion to dismiss because all of them are incorporated by reference in the
   5 Complaint, and because their elements are properly subject to judicial notice.
   6         Defendants ask the Court to take judicial notice of the following works:
   7         1.     The motion picture Pirates of the Caribbean: The Curse of the Black
   8 Pearl, Exhibit 1 to the Declaration of J. Max Rosen (“Rosen Decl.”), which has
   9 been concurrently lodged;
 10          2.     The motion picture Pirates of the Caribbean: Dead Man’s Chest,
 11 Exhibit 2 to the Rosen Decl., which has been concurrently lodged;
 12          3.     The motion picture Pirates of the Caribbean: At World’s End, Exhibit
 13 3 to the Rosen Decl., which has been concurrently lodged;
 14          4.     The motion picture Pirates of the Caribbean: On Stranger Tides,
 15 Exhibit 4 to the Rosen Decl., which has been concurrently lodged;
 16          5.     The motion picture Pirates of the Caribbean: Dead Men Tell No Tales,
 17 Exhibit 5 to the Rosen Decl., which has been concurrently lodged;
 18          6.     The key audio, visual, and plot elements of Disney’s Pirates of the
 19 Caribbean theme park rides at Disneyland and Disney World, as evidenced by
 20 Exhibit 6 to the Rosen Decl. and Exhibits 1 and 2 to the Declaration of Diego
 21 Parras, which have been concurrently lodged.
 22 II.      The Court Should Consider the Above Works in Resolving Defendants’
             Motion to Dismiss
 23
             A.     The Court May Consider Works That Are Incorporated Into the
 24                 Complaint by Reference, or Subject to Judicial Notice, on a Motion
                    to Dismiss
 25
             In deciding a motion to dismiss, the Court may consider “materials whose
 26
       contents are alleged in or incorporated by reference to the complaint for purposes of
 27
       a motion to dismiss.” Newt v. Twentieth Century Fox Film Corp., No. 15-cv-02278-
 28

                                                -1-
        DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 2:18-cv-08074-CBM-AS Document 79 Filed 11/16/18 Page 3 of 7 Page ID #:599




   1 CBM-JPRx, 2016 WL 4059691, at *3 n.4 (C.D. Cal. Jul. 27, 2016) (Marshall, J.),
   2 accord Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005). Even where a
   3 complaint “does not explicitly allege the contents” of certain materials, such
   4 materials may be considered where “the plaintiff’s claim depends on the contents of
   5 a document, the defendant attaches the document to its motion to dismiss, and the
   6 parties do not dispute the authenticity of the document.” Knievel, 393 F.3d at 1076
   7 (considering screenshots of a website and a CD allowing a viewer to explore the
   8 web-site, when the plaintiff’s claim depended on the contours of the web-site).
   9            Additionally, under Federal Rule of Evidence 201, the Court may judicially
 10 notice a fact that is not subject to reasonable dispute if it “(1) is generally known
 11 within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
 12 determined from sources whose accuracy cannot reasonably be questioned.” Welk
 13 v. Beam Suntory Imp. Co., 124 F. Supp. 3d 1039, 1041 (S.D. Cal. 2015). The Court
 14 may consider facts subject to judicial notice at the dismissal stage without
 15 converting Defendants’ motion to dismiss into one for summary judgment. Mullis v.
 16 U.S. Bankr. Court, 828 F.2d 1385, 1388 (9th Cir. 1987).
 17                   1.    Works 1–5 (the Pirates of the Caribbean motion pictures)
 18             Defendants are lodging with the Court as Exhibits 1 through 5 to the Rosen
 19 Declaration the official DVDs of the Pirates of the Caribbean motion pictures.
 20             These works are incorporated by reference into the Complaint, and are central
 21 to Plaintiffs’ copyright claims. (See Compl. ¶ 13; pp. 9–10 (¶¶ 49–52)1; pp. 14–23
 22 (¶¶ 50, 63, 77, 91, 105).) No party can question the authenticity of the motion
 23 pictures attached to the Rosen Declaration. Thus, these works, and these Exhibits,
 24 are incorporated into the Complaint by reference, and the Court should consider
 25 them in resolving Defendants’ Motion to Dismiss. See, e.g., Newt, 2016 WL
 26
 27
       1
     On page 14, the Complaint resets to ¶ 47. Defendants thus use page numbers to
 28 make clear which paragraphs are being referenced.

                                                  -2-
           DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 2:18-cv-08074-CBM-AS Document 79 Filed 11/16/18 Page 4 of 7 Page ID #:600




   1 4059691, at *2–3 (taking judicial notice of television series plaintiff alleged was
   2 substantially similar to his works); Shame on You Prods., Inc. v. Elizabeth Banks,
   3 120 F. Supp. 3d 1123, 1144–45 (C.D. Cal. 2015) (taking judicial notice of plaintiff’s
   4 screenplay and defendant’s motion picture in copyright case).
   5        The five motion pictures are also independently subject to judicial notice as
   6 successful works that are generally known within the Court’s jurisdiction. The
   7 contents of each can be accurately and readily determined from the Exhibits, which
   8 are authentic reproductions of the films.
   9               2.    Work 6 (the Theme Park Rides)
 10         As noted in Defendants’ Motion to Dismiss, the Court should grant
 11 Defendants’ motion whether or not it ultimately takes into consideration the
 12 elements of Disney’s Pirates of the Caribbean Theme Park Ride (the “Ride”). To
 13 the degree the Court finds it useful to do so, however, it should consider the key
 14 audio, visual and plot elements of the Ride, which are repeatedly referenced in the
 15 Complaint and which, in any event, are properly subject to judicial notice. These
 16 key audio, visual and plot elements are detailed in sources whose authenticity
 17 cannot be questioned. Exhibit 6 to the Rosen declaration is an excerpt from a book
 18 by Jason Surrell titled Pirates of the Caribbean: From the Magic Kingdom to the
 19 Movies (2005), which describes in detail the elements of the ride; and Exhibits 1 and
 20 2 to the Parras declaration is a DVD containing a video of the ride filmed in 2006 at
 21 Walt Disney World in Orlando, Florida. These Exhibits describe the following
 22 relevant elements:
 23         1.     a boat-shaped vehicle on which attendees ride down a waterfall into a
 24 dark cavern, and on which they remain for the duration of the ride;
 25         2.     numerous pirate skeletons (including two pierced with swords, and at
 26 least one that speaks);
 27         3.     voices intoning “dead men tell no tales”;
 28         4.     a skeleton looking at a treasure map;

                                                 -3-
       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 2:18-cv-08074-CBM-AS Document 79 Filed 11/16/18 Page 5 of 7 Page ID #:601




   1        5.    the iconic theme song, Yo ho Yo ho, a Pirate’s life for me;
   2        6.    the depiction of pirate ships appearing in storms and dark weather;
   3        7.    a skeleton piloting a pirate ship;
   4        8.    a treasure that is referred to as cursed;
   5        9.    skeleton pirates wearing black hats;
   6        10.   a battle between a pirate ship and a Spanish fort;
   7        11.   a Spanish townsperson named “Carlos”;
   8        12.   a sign reading “Take a Wench Fer Yer Bride,” surrounded by a number
   9 of female characters, including a prominent redhead;
 10         13.   pirates and sailors drunk on rum;
 11         14.   the ride ending with a boat moving up a waterfall.
 12         Defendants request that the Court take judicial notice of these elements. First,
 13 the court may consider these elements, and the materials describing them, because
 14 they are incorporated by reference into Plaintiff’s Complaint. That Complaint, and
 15 the exhibits attached to it, repeatedly reference the elements of the ride and
 16 acknowledge that these elements were incorporated into Plaintiffs’ screenplay and
 17 inspired the Defendants’ motion pictures. (See Compl. ¶ 26 (“[B]oth writers
 18 realized that the ride had ‘no story’ and they began to envision their screenplay
 19 incorporating the basic elements of the Pirates of the Caribbean ride while creating
 20 a new story focused upon a supernatural element.”); id. ¶ 31 (“Taylor suggested that
 21 the idea of a film based on the Pirates of the Caribbean ride had been suggested
 22 over the years and that the Defendants had considered making a film based on the
 23 Pirates of the Caribbean ride recently.”); id. ¶ 42 (“At no point during the
 24 conversation did the Defendants state that they had another screenplay already and
 25 were moving forward with a ‘Pirates of the Caribbean’ film project.”); Compl. Ex.
 26 1-1 (“Screenplay”) at 91 (“The boat continues sailing through the cavern like the
 27 DISNEYLAND RIDE, ‘PIRATES OF THE CARIBBEAN’.”); Compl. Ex. 1-2
 28 (Letter from Laiter to Tailor: “I feel that our script is more in line with the image

                                                -4-
       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 2:18-cv-08074-CBM-AS Document 79 Filed 11/16/18 Page 6 of 7 Page ID #:602




   1 and expectations families associate with the Disney ride … Please let me know as
   2 soon as possible as I have a draft that does not have the Disney song or the Ride
   3 references that I plan to take to other studios.”).)
   4         Elements of the ride that were incorporated into Plaintiffs’ screenplay are not
   5 original to it; thus, the merits of Plaintiffs’ claim depends on these elements, and
   6 they should be considered on a motion to dismiss. See Knievel, 339 F.3d at 1073–74
   7 (finding, in the context of a defamation case, that the complaint necessarily
   8 “depended on” the contents of web pages surrounding an allegedly defamatory
   9 remark as the meaning of the remark must be assessed “in the context in which it
 10 was used,” and further holding that these contents, as demonstrated by screenshots
 11 of the surrounding webpages and a walkthrough of the website, could be considered
 12 at the pleading stage).
 13          The Court may also take judicial notice of the elements of the Ride. These
 14 basic elements of the Ride, as described above, are generally known within the trial
 15 court’s territorial jurisdiction—and are certainly known to Plaintiffs, as they allege
 16 in their Complaint. These elements are not subject to dispute, and can be accurately
 17 and readily determined from sources whose accuracy cannot reasonably be
 18 questioned. (See Rosen Decl. Ex. 6; Parras Decl. Exs. 1–2.) Courts frequently rely
 19 on similar sources to take judicial notice of elements that are not original to a
 20 plaintiff’s work in order to properly filter out unoriginal elements at the pleading
 21 stage. See, e.g., Fillmore v. Blumhouse Prods., LLC, No. 2:16-CV-04348-AB-SS,
 22 2017 WL 4708018, at *3 (C.D. Cal. July 7, 2017) (taking judicial notice of, inter
 23 alia, the fact that Lazarus was a Biblical Figure, that certain terms had been used in
 24 medical literature, that the name Lazarus had been used in “numerous expressive
 25 works regarding death and resurrection,” and that “[b]ringing the dead back to life is
 26 a common element in horror, fantasy, and science fiction”); Heusey v. Emmerich,
 27 No. CV 14-06810-AB (EX), 2015 WL 12765115, at *4–5 (C.D. Cal. Apr. 9, 2015)
 28

                                                 -5-
       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 2:18-cv-08074-CBM-AS Document 79 Filed 11/16/18 Page 7 of 7 Page ID #:603




   1 (taking judicial notice of numerous historical facts that were shared by, and not
   2 original to, the works at issue).
   3 III.   CONCLUSION
   4        Defendants respectfully request that the Court consider these works in
   5 deciding Defendants’ Motion to Dismiss.
   6
   7 DATED: November 16, 2018             MUNGER, TOLLES & OLSON LLP
   8
                                          By:         /s/ Melinda E. LeMoine
   9                                            MELINDA E. LEMOINE
 10                                             Attorneys for Defendants The Walt Disney
                                                Company, et al.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                -6-
       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
